PER CURIAM.
We have for review the decision in Department of Transportation v. Paris, 665 So.2d 381 (Fla. 4th DCA 1996), which certified conflict with the opinion in Department of Transportation v. Wallis, 659 So.2d 429 (Fla. 5th DCA 1995). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We recently disapproved Wallis in Department of Education v. Roe, 679 So.2d 756 (Fla. 1996). Accordingly, we approve the decision of the court below.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.